Barker, P. J.
—An appeal from an order of the Monroe special term granting leave to 'file an exception to the referee’s report after the entry of the judgment and after the time to serve the same had expired. The defendant was permitted to file an exception to the referee’s conclusion of law with the same force and effect as if the exception had been duly filed and served within the time limited by the Code of Civil Procedure. The court has power, under the provisions of sections 724 and 783, to permit the serving of exceptions after the time had expired.
The order should be affirmed, with ten dollar costs.
All concur.